Citation Nr: 1336556	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-40 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision denying the issue of entitlement to service connection for peripheral neuropathy issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a July 2008 rating decision denying the issue of entitlement to service connection for diabetes mellitus, type II, issued by the RO in White River Junction, Vermont.  

In a VA Form 9 received in March 2009, the Veteran requested a hearing before the Board to be held at the RO (a Travel Board hearing).  In March 2011, the Veteran was sent notice of the Travel Board hearing scheduled for May 2011, and was informed that if he failed to appear or request a postponement, the case would proceed as though the request for a hearing had been withdrawn.  The Veteran failed to appear for the hearing and did not request postponement.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal, along with issue of entitlement to service connection for bilateral hearing loss was previously before the Board in September 2011 at which time it was remanded for further development.  The issue of entitlement to service connection for bilateral hearing loss was subsequently granted by the Appeals Management Center (AMC) in August 2012.  As such this issue is no longer on appeal and will not be addressed.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

As stated, this matter was remanded by the Board in September 2011.  The remand instructed "the claims file should be returned to the July 2010 VA examiner for review of the March 2010 fasting glucose results and any additional test results or treatment records.  The examiner must then provide an opinion on whether the Veteran currently has diabetes mellitus, type II, in light of the updated test result(s)."  The March 2010 record showed one fasting glucose test result of 133.  A second fasting glucose test result was not submitted.

A VA Disability Benefits Questionnaire (DBQ) was conducted in November 2011 whereupon after review of the evidence of record, a diagnosis of diabetes mellitus was not reached.  The examiner, however, did not address and discuss the March 2010 fasting glucose result.  In addition, the Board notes that the examiner refers to "another glucose tolerance test with readings of: fasting glucose 112 [mg/dL], 1/2 [hour] glucose 177 [mg/dL], 1 [hour] glucose 144 [mg/dL], 2 [hour] glucose 81 [mg/dL]."  It is unclear to the Board with which date these results correspond. 

As such, the Board finds this DBQ is inadequate and an addendum is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Since the November 2011 DBQ did not sufficiently comply with the instruction of the September 2011 remand, the RO/AMC must either obtain an addendum report from the earlier examiner or take other appropriate action.

The Veteran also contends, in substance, that his peripheral neuropathy of the bilateral lower extremities is secondary to or has been aggravated by diabetes mellitus, type II.  As it is possible the Veteran's claimed peripheral neuropathy is secondary to or aggravated by diabetes mellitus, type II, the Board, therefore, finds that the claim for service connection for peripheral neuropathy of the bilateral lower extremities is inextricably intertwined with the claim for diabetes mellitus, type II, at issue and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action: 

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Return the Veteran's claims file to the VA examiner who conducted the examination in August 2012 for an addendum opinion.  It is crucial that the examiner specifically note that the claims file was reviewed, including service and post-service treatment records.

The examiner must then provide an opinion on whether the Veteran currently has diabetes mellitus, type II, in light of the updated test result(s), namely the March 2010 fasting glucose result.  In addition, the examiner is asked to clarify the date of the results referred to in the November 2011 DBQ as "another glucose tolerance test" as described in the body of this remand.  The Veteran may be recalled for examination if deemed necessary.

If the July 2010 examiner is unavailable, the Veteran must be scheduled for an examination with an appropriate examiner in order to determine the presence of diabetes mellitus, type II, and the etiology of his peripheral neuropathy of the bilateral lower extremities.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should specifically comment on the Veteran's private physician's diagnosis of diabetes mellitus and all laboratory results.  The examiner must then state whether the Veteran currently meets the criteria for a diagnosis of diabetes mellitus, type II.  If the criteria are more likely than not or at least as likely as not met for a diagnosis of diabetes mellitus, the examiner should state whether the Veteran's peripheral neuropathy of the bilateral lower extremities is proximately due to, the result of, or aggravated (permanently increased in severity beyond the natural progression of the disorder) by diabetes mellitus, type II.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

